United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 28, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10967
                         Summary Calendar


LAKEITH AMIR-SHARIF,

                                    Plaintiff-Appellant,

versus

DALLAS COUNTY, TEXAS; LUPE VALDEZ; KENNETH MAYFIELD; STEVEN
BOWERS, Jail Medical Director; MIKE CANTRELL, Commissioner Court;
MARGARET KELIHER, Commissioner Court; UNIVERSITY OF TEXAS MEDICAL
BRANCH GALVESTON,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                          (3:06-CV-81)
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Lakeith Amir-Sharif filed the instant 42

U.S.C. § 1983 suit to seek redress for acts that occurred while he

was incarcerated in the Dallas County Jail.    The district court

dismissed his suit as frivolous and denied his request to proceed

in forma pauperis (IFP) on appeal. Amir-Sharif now seeks authority

from this court to proceed IFP on appeal.         He also requests

appointed counsel for appeal.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Amir-Sharif has failed to show that the district court erred

by determining that he has not raised a viable claim against any of

the named defendants. Amir-Sharif thus has not established that he

will raise a nonfrivolous issue on appeal, so his motion requesting

IFP status is DENIED.   See Carson v. Polley, 689 F.2d 562, 586 (5th

Cir. 1982). All other outstanding motions are likewise DENIED, and

this appeal is DISMISSED as FRIVOLOUS.

     Amir-Sharif has filed several other actions that have been

dismissed as frivolous.    He is hereby WARNED that he is likely to

be sanctioned if he continues to file meritless pleadings.              See

Coghlan v. Starkey, 852 F.2d 806, 817 (5th Cir. 1988).               These

sanctions   could   include,   but   are   not   limited   to,   dismissal,

monetary imposts, and restrictions on his entitlement to file

pleadings in this court and any court subject to this court’s

jurisdiction.




                                     2